Citation Nr: 1637995	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-16 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for Raynaud's disease/phenomenon.

2.  Entitlement to service connection for facial paresthesia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel






INTRODUCTION

The Veteran served on active duty from March 2000 to January 2001. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In an April 2011 rating decision, the RO granted service connection for restless leg syndrome of the left and right lower extremities with sensory deficit of the sciatic nerve (claimed as sensory nerve damage chronic leg pain, sleep disturbance/insomnia), each rated 20 percent.  However, in a subsequent April 2012 statement of the case, the RO mistakenly stated that these service connection claims remained denied, and the Veteran filed a substantive appeal of the issues.  In a subsequent September 2012 supplemental statement of the case, the RO explained that the Veteran's claim for sensory nerve damage of the lower extremities had been granted in the April 2011 rating decision, and as such it had been removed from the appeal and was no longer an issue.  Accordingly, the issue of sensory nerve damage of the lower extremities was not certified to the Board, is no longer on appeal, and is not before the Board.

The Accredited Representative's Written Brief Presentation includes four additional issues that are not appeal, specifically: service connection for a cervical disability, fribromyalgia, rheumatoid arthritis, and hypochromic anemia. The cervical spine and fibromyalgia claims have been granted.  The rheumatoid arthritis pain had been developed as "arthralgia" and was service-connected as part and parcel of the fibromyalgia claim.   With respect to hypochromic anemia, a review of the claims file does not reveal that such an issue was developed or decided by the Agency of Original Jurisdiction, so it is not on appeal.      






FINDINGS OF FACT

1.  The Veteran did not have Raynaud's disease/phenomenon at the time of her September 2009 claim for benefits and has not had it at any time since.

2.  Facial paresthesia did not begin in service, is not secondary to a service-connected disability, and is not related to service in any other way.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Raynaud's disease/phenomenon have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.14. 4.71, 4.104, Diagnostic Codes 5025, 7117 (2015).

2.  The criteria for service connection for facial paresthesia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in December 2009 and February 2010 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  

VA examinations were not obtained in connection with the service connection claims on appeal.  As discussed below, the evidence does not establish the existence of a current disability of Raynaud's disease/phenomenon.  Also, there is no medical or other competent evidence suggesting a nexus between facial paresthesia and service, or any other evidence indicating that any facial paresthesia may be associated with service or a service-connected disability, or that would otherwise warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as cardiovascular disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Raynaud's disease/phenomenon

The record does not reflect, and the Veteran does not assert, that Raynaud's disease manifested or was diagnosed in service.  Service treatment records reflect no diagnosis or findings relating to Raynaud's; the earliest indication of the possible existence of Raynaud's is a September 2008 private treatment record.  Rather, as reflected in her October 2010 notice of disagreement, June 2012 substantive appeal, and a March 2013 written statement, the Veteran has asserted that she has Raynaud's secondary to her service-connected disabilities of fibromyalgia and myofascial pain syndrome.  She asserts that, while Raynaud's was not identified in service and did not manifest within a year of service, the disease can take years to be diagnosed specifically.  The Veteran is service-connected for "fibromyalgia/myofascial pain syndrome," rated 40 percent.  

Service connection for Raynaud's must be denied in this case.  A preponderance of the evidence reflects that the Veteran does not have Raynaud's and has not had it at any point during the appeal period.  

The September 2008 private treatment record reflects that the Veteran had a history of bilateral lower extremity pain due to injuries that occurred while she was in the military in April 2000, but that over the past six months or so she had begun having problems in the upper extremities.  She reported particular problems when she was cold and then emerged into warmer temperature, such as going into an air-conditioned market and then coming out into the ambient air.  Her arms felt heavy and tingled, she had marked difficulty with movement of the hands, and to some extent the arms, her fingertips became numb, her hands hurt, sometimes her arms would go to sleep, and her hands turned red.  Sometimes she lost strength in the hands and dropped things, she had lost some dexterity and got cramping pain in her hands just using scissors, and she also noted getting severe pain in her elbows and shoulders, and to a lesser extent in her hips and knees.

Following medical examination, diagnostic testing, and workup the assessment was: mild sensory neuropathy with considerable neuropathic pain, including burning and stabbing pains, for which the Veteran was prescribed gabapentin; fibromyalgia, which was noted to have been assessed by previous examiners; and "[p]ossible Raynaud's syndrome, in that she describes her hands getting very red and the fingertips getting numb when she has been exposed to the cold."

On December 2008 follow-up treatment, the Veteran stated that it was hard to hold up her wrists at times, she was noted to have had many pictures of hands, and she thought that there were some changes in hands and that those were painful areas, although Gabapentin was very helpful.  The impression was fibromyalgia/myofascial pain syndrome.  Private treatment records continuing throughout March 2010 for the Veteran's asserted pain and neurological symptoms continue to reflect diagnoses of fibromyalgia and myofascial pain syndrome in relation to such symptoms; there is no further diagnosis or mention of Raynaud's.

Thus, while the record reflects that once, on September 2008 treatment, the Veteran was assessed as having "[p]ossible Raynaud's syndrome," the subsequent medical record reflects that her symptomology leading to this assessment has been consistently diagnosed as fibromyalgia/myofascial pain syndrome-disability for which the Veteran is already service-connected.  

Moreover, the Veteran's service-connected fibromyalgia/myofascial pain syndrome is currently rated the maximum 40 percent under Diagnostic Code (DC) 5025 for "Fibromyalgia (fibrositis, primary fibromyalgia syndrome)."  Under that code, the maximum 40 percent rating is assigned for fibromyalgia "[w]ith widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms [] [t]hat are constant, or nearly so, and refractory to therapy."  See 38 C.F.R. § 4.71, DC 5025 (emphasis added).  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  Id.

Thus, the Veteran is already currently receiving service-connected compensation for symptomatology that expressly contemplates symptoms comparable to Raynaud's.  While the Board notes that higher ratings than 40 percent are available under DC 7117 for Raynaud's syndrome where it results two or more digital ulcers or more severe damage to extremities, such complications have not been shown in this case.  See 38 C.F.R. § 4.104.  Moreover, again, the weight of the evidence establishes that the Veteran's symptoms result from diagnosed fibromyalgia/myofascial pain syndrome, and that there is no current Raynaud's disease/phenomenon; to the extent that the Veteran has been shown to have any Raynaud's-like symptoms as a result of her fibromyalgia/myofascial pain syndrome, these are expressly contemplated in the criteria for her 40 percent rating for such service-connected disability.  See 38 C.F.R. § 4.14; See also Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Thus, the weight of the evidence reflects that the Veteran did not have Raynaud's disease/phenomenon at the time of her September 2009 claim for benefits and has not had it at any time since.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, service connection for Raynaud's disease/phenomenon must be denied.  

B.  Facial paresthesia

As reflected in her October 2010 notice of disagreement, June 2012 substantive appeal, and a March 2013 written statement, the Veteran has asserted that facial paresthesia, as noted in an April 2002 treatment record, is the result of an in-service injury or is secondary to her service-connected osteoarthritis of the neck.  While service treatment records do not reflect, and the Veteran has not asserted, that she was treated for facial paresthesia or numbness in service or that any such symptom manifested until over a year after service, service treatment records reflect that the Veteran incurred injuries when she fell while running sprints and landed on all fours, and received treatment for related medical problems throughout her service.  Also, the Veteran is also currently service-connected for osteoarthritis of the neck. 

April 29 to May 1, 2002, private treatment records reflect that the Veteran presented for several complaints including left-sided facial numbness, primarily in the cheek and jaw, intermittent and episodic in association with a fleeting headache of the left parietal temporal area.  She reported that "[t]his episode of numbness and facial numbness has been recurrent since childbirth which she delivered nine weeks ago," and that she had been subject to recurrent headaches for many years but could not date the exact onset of the headaches.  It was noted that, from the neurologic standpoint, the episode of facial numbness may represent stroke, multiple sclerosis, or a complex migraine phenomenon.  Following examination and treatment, on May 1, 2002, discharge, it was noted that the Veteran most likely had a complex migraine syndrome.

The Veteran's service connection claim for facial paresthesia must be denied.

The only documentation in the medical record of facial paresthesia or numbness is these April 29 to May 1, 2002, treatment records.  While the Veteran is competent to report the continued existence of such symptomology, it is unclear from the record if, during the pertinent appeal period, the Veteran has had any such symptoms or is even asserting that such symptoms persisted past 2002, or whether, rather, she is simply asserting service connection for symptoms she had had in 2002 but that have since resolved.  Id.

Regardless, there is no competent or credible lay or medical evidence indicating how the Veteran's intermittent, episodic left-sided facial numbness is related to any in-service injury or service-connected disability.  By her own report in April 2002, the symptoms initially manifested in February or March 2002 following childbirth, and were noted to be in association with a fleeting headache most likely the result of a complex migraine syndrome.  Again, by the Veteran's own report, such facial paresthesia began more than a year after service, and there is no competent  evidence, such as a medical opinion, suggesting any link between such facial paresthesia and service; or to the Veteran's service-connected neck osteoarthritis, or any other service-connected disability.  The only indication of such nexus is the Veteran's own bare assertions of such.  A lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a determination of causation in this case extends beyond an immediately observable cause-and-effect relationship, and is one that requires medical expertise to make.  As such, the Veteran is not competent to address etiology in the present case.

Therefore, the preponderance of the evidence weighs against a finding that facial paresthesia began during service, is secondary to a service-connected disability, or is related to service in any other way.  Accordingly, service connection for facial paresthesia must be denied.  


ORDER

Service connection for Raynaud's disease/phenomenon is denied.

Service connection for facial paresthesia is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


